Citation Nr: 9921631
Decision Date: 04/28/99	Archive Date: 08/06/99

DOCKET NO. 98-00 012               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Milwaukee, Wisconsin

THE ISSUE

Entitlement to service connection for dysphagia.

REPRESENTATION

Appellant represented by: Wisconsin Department of Veterans Affairs

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1962 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1996 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin,
which denied entitlement to service connection for dysphagia, and
denied a claim of entitlement to an increased rating for service-
connected post-traumatic neuralgia, evaluated as 10 percent
disabling. A timely notice of disagreement and substantive appeal
were received only as to the issue of service connection for
dysphagia, and therefore the issue of entitlement to an increased
rating for service-connected post-traumatic neuralgia is not before
the Board at this time.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. The preponderance of the evidence is against the veteran's claim
that he has dysphagia.

CONCLUSION OF LAW

Dysphagia was not incurred in or aggravated by service, or as a
result of a service- connected disability. 38 U.S.C.A. 1110, 1131
(West 1991 & Supp. 1998); 38 C.F.R. 3.303, 3.310 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim
of entitlement to service connection for dysphagia is plausible and
capable of substantiation and is thus well grounded within the
meaning of 38 U.S.C.A. 5107(a)(West 1991). See Murphy v. Derwinski,
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App.

- 2 - 

49, 55 (1990); Savage v. Gober, 10 Vet. App. 488 (1997). The Board
is satisfied that all relevant facts have been properly developed.
No further assistance to the veteran is required in order to comply
with the duty to assist as mandated by 38 U.S.C.A. 5107(a).

The veteran contends that he has dysphagia as a result of a jeep
accident during service in 1966, or, in the alternative, that he
has dysphagia secondary to the service-connected disabilities which
resulted from that accident.

The veteran's service medical records show that he was involved in
a jeep accident in July 1966. He sustained a fractured right
mandible and underwent a closed reduction of the mandible. In
August 1966, he was noted to be able to masticate field rations,
and he was discharged to duty. Examination reports, dated in April
1962, February 1965, March 1967 and April 1968 show that the
veteran's mouth and throat were clinically evaluated as normal. The
claims file does not contain a separation examination report.

Post-service medical records include records from the Consultants
in Neurology (CIN), dated between 1991 and 1992. These reports
indicate that the veteran initially sought treatment for atypical
facial pain and cluster headaches. In May 1992, the car in which he
was driving was rear-ended by another car, and he sustained a
flexion/extension injury to his neck. A June 1992 CT scan report
shows that the veteran had disc herniation at C3-C4, C4-C5 and C6-
C7, and a disc bulge at C5-C6. An report, dated in August 1992,
states that the veteran was status post cervical decompression and
fusion, and that his dysphagia was "90-100% improved since postop."

The veteran was afforded a VA nose and throat examination in May
1996. A review of that examination report shows that the veteran
reported minor difficulty in swallowing since his inservice jeep
injury. He stated that occasionally, food got stuck in his throat
and he had to wash it down with liquid. On examination, the oral
cavity and oropharynx revealed poor dentition. The hypopharynx and
larynx were diffusely erythematous. The relevant assessments were
chronic right facial and

- 3 - 

throat pain secondary to trauma in the remote past, and mild
dysphagia secondary to trauma in the remote past.

In July 1996, a letter was received from the veteran in which he
disputed the recorded history in the examination report.
Specifically, he asserted that, contrary to the history in the
examination report, he was on pain medication, he had trouble with
his ears, including pain, drainage and hearing loss, he had nasal
congestion and a change in his voice, and he had coughing and
choking episodes while eating.

In August 1996, the RO scheduled the veteran for a VA examination,
noting that the veteran disputed many of the statements in his
history as recorded in the May 1996 examination report, and that
the report was deficient in clinical findings.

In October 1996, the veteran was afforded an esophogram. The
impressions were that he had a small to moderate sized sliding
hiatal hernia, as well as gastroesophageal reflux with no evidence
of esophagitis, and nonspecific esophageal dysmotility which, the
examiner noted, "can be seen with gastroesophageal reflux and with
normal aging." In an addendum, dated in October 1996, the examiner
stated that the veteran's swallow study was normal, with no
impairment in swallowing. He further stated that there were no
objective findings by physical exam or swallow study to explain the
veteran's reports of pain.

Finally, the claims file includes a VA medical report, dated in
October 1995. As an initial matter, the Board notes that the
veteran was noted to be 52 years old at the time he was examined,
and that this report was apparently mistakenly dated. The correct
date for this report appears to be October 1996. This report shows
that the veteran complained of difficulty swallowing which he
thought might be related to his spinal surgery following an
accident. The impression was that orophalangeal swallowing was
within normal limits. The examiner noted that the veteran's
cervical osteophyte did not harm the veteran's oropharynx and
result in residual.

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A. 
1110, 1131; 38 C.F.R.

- 4 - 

 3.303. Service connection may be granted for a "[d]isability which
is proximately due to or the result of a service-connected disease
or injury." 38 C.F.R. 3.310(a); Harder v Brown, 5 Vet. App. 183,
187-89 (1993). The Board also notes that the U.S. Court of Appeals
for Veterans Claims (Court) has held that secondary service
connection on the basis of aggravation is permitted under 38 C.F.R.
3.310, and compensation is payable for that degree of aggravation
of a non-service-connected disability caused by a service-connected
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the veteran asserts that he has dysphagia as a result
of his inservice jeep accident, to include as secondary to the
service-connected disabilities which resulted from that accident.
The veteran has been granted service connection for post-traumatic
stress disorder (PTSD), evaluated as 30 percent disabling, post-
traumatic neuralgia, right face, evaluated as 10 percent disabling,
residuals, fracture, simple, right angle mandible, evaluated as 0
percent disabling (noncompensable), and tinea pedis, evaluated as
noncompensable.

The Board has determined that the preponderance of the evidence is
against the veteran's claim that he currently has dysphagia.
Although the May 1995 VA examination report contains a diagnosis of
"mild dysphagia secondary to trauma in the remote past," this
diagnosis does not appear to have been based on a swallow study, is
unenhanced by any additional medical comment or citation to
clinical findings, and appears to be a bare transcription of a lay
history. In contrast to the May 1995 diagnosis, the October 1996 VA
addendum shows that the impression was that orophalangeal
swallowing was within normal limits. This impression was based on
an esophogram and physical examination which showed that the
veteran's swallow study was normal, with no impairment in
swallowing, and that there were no objective findings by physical
exam or swallow study to explain the veteran's pain. Finally, the
Board notes that the only medical evidence concerning dysphagia
prior to the May 1995 VA examination report is found in a CIN
record, dated in August 1992. However, the CIN records show that
immediately prior to this report the veteran had undergone surgical
intervention for cervical spine pathology which was first detected
after a May 1992 motor vehicle accident. In addition, at the time

5 - 

of the August 1992 report, the veteran indicated that his dysphagia
was 90 to 100 percent improved. Based on the foregoing, the Board
finds that the October 1996 VA examination report is more probative
that the May 1995 VA examination report, and that the preponderance
of the evidence is against the claim that the veteran has dysphagia
that either began during or as the result of service. Accordingly,
the veteran's claim of entitlement to service connection for
dysphagia must be denied.

The Board has considered the veteran's combat status and 38
U.S.C.A. 1154(b), but the issue here is not whether he was injured
during service as contended; he clearly did sustain facial trauma
and is service-connected for the residuals of that injury. Rather,
the question is whether he has a current diagnosis of dysphagia
and, if so, is it due to the inservice trauma. The weight of the
competent evidence is against both a current diagnosis and the
claimed nexus.

The only other evidence suggesting that the veteran has dysphagia
are the veteran's own statements to this effect. However, as the
opinion of a layperson, the veteran's opinions are not considered
competent evidence as to a diagnosis for the claimed disorder.
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The Board notes that
in December 1997, the RO received a copy of the statement of the
case from the veteran on which he made written notations appearing
to assert that he has complained of dysphagia since about the mid-
1980's. However, a review of the evidence shows that he although he
has complained of face and throat pain for many years, he did not
complain of dysphagia in VA examination reports dated in March 1985
or March 1989, or at any other time prior to 1992.

In reaching this decision, the Board has carefully reviewed the
entire record in this case- however, the Board does not find the
evidence to be so evenly balanced that there is doubt as to any
material issue regarding the matter on appeal. 38 U.S.C.A. 5107.

6 -

ORDER

Entitlement to service connection for dysphagia is denied.

R. F. WILLIAMS 
Member, Board of Veterans' Appeals

